UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2013 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code: (260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☒Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition On October 24, 2013, Tower Financial Corporation issued a press release titled “Tower Financial Corporation reports third quarter net income of $2.1 million and announces dividend.” The full text of the press release, together with the exhibits thereto, is furnished herewith as Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1954, as amended, and shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 8.01 Other Events On October 24, 2013, Tower Financial Corporation issued a press release disclosing certain information relevant to the previously announced pending merger of Tower Financial Corporation with and into Old National Bancorp. A copy of the press release is included as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statement and Exhibits (c) Exhibits Press release, dated October 24, 2013, reporting Tower Financial Corporation’s financial results for its third quarter ended September 30, 2013 and the announcement of a dividend to be paid in the fourth quarter of 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 24, 2013 TOWER FINANCIAL CORPORATION By: /s/Michael D. Cahill Michael D. Cahill, Chief Executive Officer Tower Financial Corporation
